HALL, Justice
(concurring in result).
I would affirm the trial court, but for different reasons than as stated by the majority.
Despite the indiscriminate use by the parties and the court below of the term “reformation,” I do not deem this to be a case where equity need be employed.
The record supports the trial court’s findings that there was a manifestation of mutual assent that the escalation clause was a part of the contract from the beginning, and the court could have so held without determining that the clause be added.
This is simply a case of determining what the contract was, like for example, determining that, as a fact, a page has been misplaced or fallen out of an integrated contract, and that it should be put back in.
I am of the opinion that, as a matter of law, the contract, with its attachment, is the integrated document binding on the parties.
STEWART, J., concurs with the views expressed in the opinion of HALL, J.